Citation Nr: 1219199	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  00-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for essential hypertension.  In June 2003, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In January 2004, the Board, in pertinent part, remanded the issue of whether new and material had been received to reopen the Veteran's claim for essential hypertension to the RO for additional action.  In October 2006, the Board, in pertinent part, again remanded the issue of whether new and material had been received to reopen the Veteran's claim for essential hypertension to the RO for additional action.  

In September 2011, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hypertension and denied the claim on the merits.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2012, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the Board's September 2011 decision which denied service connection for hypertension; and remanded the issue of service connection for chronic hypertension to the Board for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  
REMAND

In April 2012, the Court granted the Parties' Joint Motion for Remand and remanded the Veteran's claim of entitlement to service connection for chronic hypertension to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs that the Board should afford the Veteran a VA examination which addresses the relationship, if any, between the Veteran's chronic hypertension and his posttraumatic stress disorder (PTSD) and other service-connected disabilities.  The Board observes that it has no discretion and must remand the instant appeal in compliance with the Court's April 2012 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic hypertension after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after March 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension had its onset during active service; is related to the Veteran's inservice traumatic experiences; otherwise originated during active service; or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

